In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00288-CV
     ___________________________

  IN RE LORIE ANN PROIETTI, Relator




            Original Proceeding
      Trial Court No. 322-587262-15


  Before Womack, Birdwell, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: August 20, 2019




                                         2